DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1, the prior art of record does not teach nor suggest in the claimed combination a relay contactor, comprising: a shaft assembly comprising a shaft and a plate disposed on the shaft, is the plate being movable between an open position at which the plate is displaced from leads and a closed position at which the plate contacts the leads; and an actuation system configured to selectively move the plate into the closed position, at least one of the shaft assembly and the actuation system is configured such that, as the plate moves into and away from the closed position, a movement of the plate relative to the leads comprises: a linear movement pattern characterized as linear movement of the plate along a longitudinal axis of the shaft simultaneously combined with a rotation or a circular movement pattern characterized as a rotational movement of the plate about the longitudinal axis of the shaft along an entire movement of the plate relative to the leads.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 9, the prior art of record does not teach nor suggest in the claimed combination a relay contactor, comprising: leads comprising first contact pads; a shaft assembly comprising a shaft, a plate disposed on the shaft and second contact pads disposed on the plate, the plate being movable between an open position at which the second contact pads are displaced from the first contact pads and a closed position at which the second contact pads contact the first contact pads; and an actuation system configured to selectively move the plate into the closed position, wherein: at least one of the shaft assembly and the actuation system is configured such that, as the plate moves into and away from the closed position, a movement of the plate relative to the leads Docket No.: 125106US01 (U381445US)Page 3 of 8Application Serial No: 16/735,293 In Reply to Office Action dated May 11, 2022 comprises a linear movement pattern characterized as linear movement of the plate along a longitudinal axis of the shaft simultaneously combined with a rotation or a circular movement pattern characterized as a rotational movement of the plate about the longitudinal axis of the shaft along an entire movement of the plate relative to the leads, and wherein the movement of the plate relative to the leads brings the second contact pads into contact with the first contact pads along a tangential or partially tangential trajectory.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 15, the prior art of record does not teach nor suggest in the claimed combination a contact pad, comprising: a base of electrically conductive material; and a contact section affixed to the base, the contact section comprising: a central portion of electrically conductive material, which is electrically communicative with the base; and a perimeter portion of arc-resistant material surrounding the central portion, wherein the central portion and the perimeter portion each has a dome or hemispherical shape above and within a footprint of the base and the dome or hemispherical shape of the central portion differs from the dome or hemispherical shape of the perimeter portion.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 08/08/2022, with respect to currently amended claims 1 and 5-14 have been fully considered and are persuasive.  The previous rejection(s) of currently amended claims 1 and 5-14 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571) 272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837